Order entered December 10, 2018




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-18-01453-CV

                     IN THE BEST INTEREST AND PROTECTION OF B.J

                             On Appeal from the Probate Court No. 3
                                      Dallas County, Texas
                              Trial Court Cause No. MED-18-80461

                                            ORDER
           This accelerated appeal from an order to administer psychoactive medication was filed

November 26, 2018.         The clerk’s record has been filed; the reporter’s record has not.

Accordingly, we ORDER court reporter Charletta Breed to file the record no later than

December 20, 2018. We further ORDER appellant’s brief filed within ten days of the filing of

the reporter’s record and appellee’s brief filed within ten days of the filing of appellant’s brief.

Because of the nature of this appeal, we caution that extension requests will be disfavored.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Breed and the

parties.



                                                       /s/   DAVID EVANS
                                                             JUSTICE